COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER ON MOTION


Cause number:              01-10-00487-CV
Style:                      Kamal S. Kadi
                            v Autumn Chase Townhomes Owner's Associaton, Inc.
Date motion filed*:         September 18, 2012
Type of motion:             Motion for rehearing filed
Party filing motion:        Appellant
Document to be filed:

If motion to extend time:
         Deadline to file document:
         Number of previous extensions granted:
         Length of extension sought:

Ordered that motion is:

                 Granted
                  If document is to be filed, document due: ____________________________________

                   The Clerk is instructed to file the document as of the date of this order
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend
                    time

                 Denied

                 Dismissed (e.g., want of jurisdiction, moot)




Judge's signature: /s/ Sherry Radack
                   Acting individually           Acting for the Court

                  Panel consists of .


Date: February 27, 2013